Case 1:20-cr-00005-LG-JCG Document 32 Filed 05/25/21 Page 1 of 1

                                                     81,7('67$7(6',675,&7&2857
                                                    6287+(51',675,&72)0,66,66,33,


                                                            FILE D
                                                             May 25 0221
                                                      $57+85-2+16721&/(5.
                                                                    
